Citation Nr: 0206717	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  94-46 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right knee patellofemoral pain syndrome.  

2.  Entitlement to an increased (compensable) evaluation for 
left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in February 1999.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee patellofemoral 
pain syndrome is manifested by subjective complaints of pain 
and giving way, objective findings of no instability, normal 
range of motion with no additional functional loss due to 
pain, weakness, incoordination or fatigue, and no x-ray 
evidence of arthritis.  

2.  The veteran's service-connected left knee patellofemoral 
pain syndrome is manifested by subjective complaints of pain 
and giving way, objective findings of no instability, normal 
range of motion with no additional functional loss due to 
pain, weakness, incoordination or fatigue, and no x-ray 
evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected right knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2001).  

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected left knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, copies of VA examination reports and outpatient 
treatment records, and a transcript of the veteran's hearing 
testimony before a hearing officer at the RO.  The Board 
notes that the case has been remanded for additional 
development, to include affording the veteran a VA 
examination which was performed in December 1999.  In this 
regard, the Board acknowledges the assertion of the veteran's 
accredited representative, in the May 2002 Statement of 
Representative in Appeals Case, that the December 1999 VA 
examination is too old to adequately evaluate the state of 
the veteran's knees.  However, the veteran has not claimed 
that his bilateral patellofemoral pain syndrome has increased 
in severity subsequent to this examination.  Accordingly, the 
Board finds the most recent VA examination in December 1999 
to be adequate and, when viewed together with the other 
medical reports, to allow for informed appellate review of 
questions which are essentially medical in nature.  Under 
these circumstances, no useful purpose would be served in 
this case by delaying appellate review for additional 
development.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for patellofemoral 
pain syndrome, bilateral knees.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and remand from the Board have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of his claim and has notified the claimant of the 
information and evidence necessary to substantiate this 
claim.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right and left knee 
patellofemoral pain syndrome warrants higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Since this claim 
amounts to an appeal of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service connected right and left knee 
patellofemoral pain syndrome has been rated by the RO as 
noncompensably disabling under the provisions of Diagnostic 
Code 5257.  Under Diagnostic Code 5257 for other impairment 
of the knee, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.

After reviewing the evidence, the Board is unable to find 
that a compensable rating is warranted under Code 5257.  
There is simply no persuasive evidence of recurrent 
subluxation or lateral instability.  VA examination in April 
1994 showed both knees to be negative to stress maneuvers.  
Moreover, at a February 1995 personal hearing, the veteran 
testified that his knees gave out on him during his period of 
service, but he had not experienced such symptoms since 
discharge from service.  The examiner who conducted a VA 
examination in December commented that he did not see any 
definite patella malalignment or evidence of patella 
instability.  The collateral and cruciate ligaments were 
stable as was the patella.  Without persuasive evidence of 
recurrent subluxation or lateral instability, there is no 
basis for assignment of a compensable rating under Diagnostic 
Code 5257.  The Board notes here that consideration of 38 
C.F.R. §§ 4.40, 4.45 is not appropriate when applying the 
criteria set forth in Code 5257.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Looking to other potentially applicable diagnostic criteria, 
limitation of motion of the knees is addressed by Codes 5260 
and 5261.  Under Code 5260, a zero percent rating is 
warranted for limitation of flexion to 60 degrees and a 10 
percent rating is warranted when it is limited to 45 degrees.  
Under Code 5261, a zero percent rating is warranted when 
extension is limited to 5 degrees and a 10 percent rating is 
warranted when it is limited to 10 degrees.  

However, even considering additional functional loss due to 
pain, weakness, incoordination or fatigue, the evidence does 
not show limitation of motion which approximates either 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  The most recent VA examination in 
December 1999 showed range of motion of the knees to be from 
0 degrees to 140 degrees.  This shows normal range of motion 
of the knees.  See 38 C.F.R § 4.71, Plate II.  The examiner 
also commented that the veteran's movement did not seem 
particularly painful and that there had been no loss of 
coordination and was no gross muscle weakness.  These general 
findings essentially mimic those reported on examination in 
April 1994 when range of motion was reported to be from 0 
degrees to 135 degrees.  Both at the April 1994 examination 
and the December 1999 examination there was no clinical 
evidence of swelling.  Based on the evidence, even when 
consideration is given to additional functional loss due to 
pain, weakness, fatigue and incoordination, the resulting 
limitation of motion does not appear to come anywhere near 
the criteria for assignment of a 10 percent rating under Code 
5260 or 5261.  

X-ray studies in April 1994 and December 1999 did not show 
arthritis in either of his knees.  As such, there is no basis 
for assigning a compensable rating for pain and 
noncompensable limitation of motion under VAOPGCPREC No. 23-
97 or VAOPGCPREC No. 9-98 and Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

The Board acknowledges the veteran's long history of 
complaints of knee pain and does not doubt that he does 
suffer from such pain, especially when running or after other 
activities.  However, the objective medical evidence does not 
support his contention that he suffers additional functional 
loss due to pain which more nearly approximates a compensable 
raring under any applicable Diagnostic Code at this time.  
While the Board recognizes the veteran's complaints of pain, 
it is not free to deviate from regulatory rating criteria.  
38 U.S.C.A. § 7104(c).  

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of either of the veteran's knee disorders met or 
nearly approximated the criteria necessary for a compensable 
disability rating under any of the potentially applicable 
Diagnostic Codes.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to either issue.



ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

